— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Giaccio, J.), *685rendered March 9, 1982, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Viewing the evidence in the light most favorable to the People, as we must (see, People v Contes, 60 NY2d 620), the evidence was sufficient for the jury to conclude that the defendant had committed the crime of burglary in the third degree (see, People v Taylor, 114 AD2d 428). The defendant’s claim that the trial court failed to instruct the jury that the intent must be contemporaneous with the entry is belied by the record, which indicates that the court did so charge. Lazer, J. P., Niehoff, Kooper and Spatt, JJ., concur.